MEMORANDUM **
Raul Sanchez-De Anda appeals from the 70-month sentence imposed following his guilty-plea conviction for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
*89Sanchez-De Anda contends that his sentence is unreasonable because the district court failed properly to consider his personal circumstances. We disagree. See United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.), cert. denied, 547 U.S. 1158, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006). In addition, we cannot say Sanchez-De Anda’s sentence was unreasonable. See id.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.